Citation Nr: 1414376	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-46 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left hip disability.  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Entitlement to service connection for right shoulder disability.  

4.  Entitlement to service connection for left shoulder disability.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Board decided other issues which were on appeal and remanded those listed on the cover page to the RO.  

The issues of service connection for right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any current left hip disability is unrelated to service.  

2.  Affording the Veteran the benefit of the doubt, his current bilateral plantar fasciitis disability was manifest in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in October 2007.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2007 and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims folder and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Left hip

While in service in June 2001, the Veteran was seen for complaints of left hip pain.  On evaluation, his left hip had pain and tenderness over the greater trochanter and a full active range of motion.  The joint was stable and pain was worse with flexion.  Iliotibial band syndrome (a knee disorder) was diagnosed. 

On VA examination  in December 2007, the Veteran indicated that he began to have pain in his left hip in 1999.  Currently, he had intermittent pain in the area just below the left inguinal ligament for a few hours on and off most of the time.  Examination findings included objective pain with adduction and abduction.   X-rays of the Veteran's left hip were normal.  The diagnosis was tendonitis of the left hip.  After listing 8 diagnoses, only one of which was related to the Veteran's left hip, the examiner stated that the Veteran has some very definite pathology.  

The Board remanded the case for a VA examination with a nexus opinion in April 2013.

On VA examination in May 2013, complaints which were reported at the time of the December 2007 VA examination were noted and the Veteran's left hip was examined and found to have no objective evidence of painful motion and to be able to do repetitive use testing.  The examiner stated that in her opinion, the Veteran had no current diagnosis for a left hip condition as X-rays were within normal limits and showed no pathology or condition.  It was felt that any current left hip disorder was unrelated to the incident that occurred in service in June 2001 for these reasons.  

Based on the evidence, the Board concludes that service connection is not warranted for a left hip disability.  No left hip disability was diagnosed in service.  Also, in service, the Veteran had pain which was worse with hip flexion.  On VA examination in 2007, he instead had pain with hip adduction and abduction.  The left hip tendinitis which was found on VA examination in 2007 is not related to service.  The VA examiner in 2013 indicated that any current left hip disorder would be unrelated to service including the incident that occurred in 2001, as X-rays showed no pathology or condition.  Additionally, the examiner in 2013 found, after examining the Veteran and considering X-rays, that he had no current left hip disability.  The preponderance of the evidence including the 2013 VA examination report indicates that any left hip problem including tendonitis which was present during the course of the claim was not related to service, and that it has resolved, and that the Veteran does not have a current left hip disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Bilateral plantar fasciitis

Service treatment records show that the Veteran received treatment on many occasions in service for complaints of bilateral foot pain.  In April 2004, evaluation revealed tenderness to palpation along the arch of his left foot, and the assessment was left foot pain.

In June 2007, the Veteran reported that he had symptoms of plantar fasciitis in service in April 2004.  On VA examination in December 2007, the Veteran had subjective tenderness of the plantar surfaces of his feet, and plantar fasciitis was diagnosed.  

The Board remanded the case to the RO in April 2013 for a VA examination with a nexus opinion.

On VA examination in May 2013, the Veteran reported that he had been diagnosed with plantar fasciitis 2001 or 2002 while in the Marine Corp.  He reported that his feet were inflamed, and that the bottom of his feet were hard and painful with walking and standing, with pain shooting up his legs.  He was evaluated by sick call and given Motrin for pain, and light duty for 2-3 weeks.  After examining the Veteran, the examiner opined that it was less likely than not that the Veteran's plantar fasciitis is related to complaints of foot pain while on active duty.  The Veteran had been diagnosed with pes planus and the examiner found no documentation that the Veteran was diagnosed, evaluated, or complained of plantar foot pain or was evaluated and diagnosed with plantar fasciitis by a podiatrist while in service.  

Based on the evidence, the Board concludes that service connection is warranted for plantar fasciitis, when reasonable doubt is resolved in the Veteran's favor.  The Veteran was found to have left foot arch tenderness in service in April 2004, and he indicated in June 2007, within less than a month of service discharge, that he had bilateral plantar fasciitis symptoms in April 2004.  On VA examination in December 2007, the Veteran had tenderness of his plantar surfaces of his feet, and bilateral plantar fasciitis was diagnosed.  It was again diagnosed in May 2013.  

The Veteran claimed service connection for bilateral plantar fasciitis within the month of service discharge.  He is competent to indicate that he had plantar foot symptoms in service, and it is accepted that he did.  Arch tenderness was found in service, he reported plantar fasciitis so close to service discharge, plantar fasciitis was found on VA examination about 6 months later, and no service discharge examination report is of record.  Since plantar fasciitis was found on the very first VA examination, about 6 months post-service, and he claimed service connection for it within the month of service discharge, the Board concludes that the Veteran's bilateral plantar fasciitis was probably manifest in service.  The Board notes that the 2013 VA examination was inadequate since the examiner did not comment on the Veteran's report of in-service symptoms and instead relied on the supposed absence of evidence in the service medical records to provide a negative opinion).  The examiner did not carefully review and discuss the record, which shows left arch tenderness in service in April 2004.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).


ORDER

Service connection for left hip disability is not warranted.

Service connection for bilateral plantar fasciitis is warranted.  

REMAND

Shoulders

In a May 2007 service report of medical history, the Veteran reported clicking in both shoulders.  In June 2007, the Veteran reported bilateral shoulder injuries in January 2001.  

Following VA examination in December 2007, the diagnoses were tear of the right shoulder labrum, and subcoracoid bursitis of the left shoulder.  

The Board remanded the case to the RO in April 2013, to obtain opinions as to whether it was at least as likely as not that the diagnosed shoulder disabilities were etiologically related to any incident of service, to include the Veteran's reports of shoulder clicking in his May 2007 report of medical history.  

On VA examination in May 2013, the Veteran's records were reviewed, with pertinent notations from them being made.  The examiner opined that it was less likely than not that the Veteran's current shoulder disorders were related to, caused by, incurred in, or related to any incident of active duty service.  The examiner reported that he could find no medical documentation in the Veteran's service treatment records to support a diagnosis, etiology, and treatment for a shoulder condition while in service. 

The Board finds that this examination report is inadequate since the examiner did not comment on the Veteran's report of in-service symptoms and instead relied on the absence of evidence in the service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. at 23.  Accordingly, remand for another VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed right and left shoulder disabilities.  The claims folder and all pertinent records must be made available to the examiner for review.  All indicated tests should be performed.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran's right and left shoulder disabilities, currently diagnosed as a tear of the right posterior inferior labrum and left subcoracoid bursitis, are etiologically related to any incident of active duty service, to include the Veteran's reports of shoulder clicking on the May 2007 report of medical history.  The examiner must base the opinion in part on the Veteran's reports of shoulder clicking in May 2007, and consider and discuss whether his shoulder clicking was at least as likely as not a symptom of either a right posterior inferior labrum tear or left subcoracoid bursitis.  The fact that there are no service medical records to support a diagnosis, etiology, or treatment for shoulder conditions in service may be considered, but should not be considered dispositive on its own.  

The rationale for all opinions expressed should be provided. 

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


